              Case 20-10553-CSS   Doc 511-2   Filed 05/18/20   Page 1 of 2




                       SCHEDULE 1
                   Assumed Contracts and Cure Amounts




DOCS_DE:228652.4
              Case 20-10553-CSS           Doc 511-2       Filed 05/18/20    Page 2 of 2




       Counterparty                Contract/Lease Counterparty      Contract/Lease        Cure
                                   Address/Contact Information      Description           Amount
1.     Blueport Commerce           Furniture.com, Inc. d/b/a        Commerce Web          $57,042
                                   Blueport Commerce                Hosting and
                                   580 Harrison Avenue              Services Contract
                                   Boston, MA 02118
2.     Carousel Industries, Inc.   Carousel Industries of North     Service Agreement     $32,704
       (In Contact)                America, Inc.                    for Contact Center
                                   P.O. Box 842084                  Cloud Software
                                   Boston, MA 02284-2084
3.     Fortitude Technology,       Fortitude Technology, Inc.       Hosting Agreement     $21,074
       Inc.                        Attn: Kevin Johnson, President
                                   9089 Clairemont Mesa Blvd.,
                                   Suite 210
                                   San Diego, CA 92123
4.     JDA Software, Inc.          JDA Software, Inc.               Software License      $98,703
                                   15059 N. Scottsdale Rd.          and
                                   Suite 400                        Services Agreement
                                   Scottsdale, AZ 85254
5.     Oracle America, Inc.        Oracle America, Inc.             General License and   $62,586
                                   500 Oracle Parkway               Services Agreement
                                   Redwood Shores, CA 94065
                                   Attn: General Counsel, Legal
                                   Department
6.     Retail Architects (Loft)    Retail Architects, LLC           Loft Subscription     $86,309
                                   1300 Altura Rd., Suite 200
                                   Fort Mill, SC 29708
7.     Robert C. Levin             Robert C. Levin                  Lease for Smithton    $378,940.24
                                   c/o Levin Real Estate            Warehouse             (agreed
                                   Management Co.                   (301 Fitz Henry       amount per
                                   P.O. Box 711                     Road                  APA)
                                   Mt. Pleasant, PA 15666           Smithton, PA,
                                                                    15479)
8.     Salesforce.com, Inc.        Salesforce.com, Inc..            Data / Cloud          $155,289
                                   Salesforce Tower                 Storage
                                   415 Mission Street, 3rd Floor
                                   San Francisco, CA 94105
9.     Silkroads Technology,       Silkroads Technology, Inc.       HRIS System           $0
       Inc.                        100 S WACKER DRIVE
                                   SUITE 425
                                   Chicago, IL 60606




                                                    2
DOCS_DE:228652.4
